Citation Nr: 1456111	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease (claimed as neck problems, hereinafter "cervical spine disorder"), to include as secondary to the service-connected residuals of a separated left shoulder.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for right knee post-operative chondromalacia of patella (hereinafter "right knee disorder").

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary to the service-connected residuals of a separated left shoulder.

5.  Entitlement to a compensable rating in excess of 10 percent for residuals of a separated left shoulder (hereinafter "left shoulder disorder").

6.  Entitlement to total disability evaluation based on individual unemployability due to service connected disabilities (hereinafter "TDIU").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1985 to April 1986 and from September 1989 to August 1994.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board recharacterized the issue of entitlement to service connection for depression more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a cervical spine disorder, right knee disorder, acquired psychiatric disorder, and entitlement to an increased rating for a left shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision VA denied entitlement to service connection for a cervical spine disorder.

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the July 2008 rating decision to reopen the claim of entitlement to service connection claim for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision to reopen the claim for service connection for a cervical spine disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished at this time.

The Veteran was denied entitlement to service connection for a cervical spine disorder in a July 2008 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As she did not express disagreement with the decision, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.  The Board must determine whether new and material evidence has been received to reopen the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final July 2008 rating decision, the RO determined there was no medical evidence of a relationship (i.e., "nexus") between her cervical spine disorder and service-connected left shoulder disorder.  The RO also found no evidence of an in-service incurrence.  Since the Veteran's claim to reopen was presented in April 2010, she has been granted a VA cervical spine examination in January 2011, with an accompanying nexus opinion.  

The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact (i.e., a medical nexus opinion) that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Further, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement to service connection for a cervical spine disorder.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder, to this extent only, the claim is granted.


REMAND

Additional evidentiary development is necessary before the claims can be properly adjudicated.  The Board finds a January 2011 VA examinations are inadequate and require either an addendum opinion or new examination.

The Veteran contends her cervical spine disorder is secondary to her service-connected left shoulder disorder.  At the January 2011 VA spine examination, the examiner opined any relationship between the neck and left shoulder was purely speculative due to the length of time from the shoulder injury.  In reaching this conclusion, it does not appear the examiner considered the Veteran's December 1985 complaint of left neck pain or an October 2007 VA orthopedic consultation note suggesting a relationship between her neck pain and left shoulder disorder.  

The Veteran contends her right knee disorder is related to her active.  At the January 2011 VA joint examination the examiner noted the record revealed no kneecap issues after the initial injury in 1992.  The examiner then went on to conclude the Veteran's current right knee disorder was due to natural age progression and was not related to the old injury in 1992.  Upon further review of the service treatment records, the Board notes the Veteran complained of right knee pain in November 1985 and sustained an additional injury to her right knee in July 1993.  

The Veteran contends she has a psychiatric disorder due to years of pain.  In a November 2007 VA treatment note, the Veteran reported a history of being treated for depression in 2003 by private doctor.  It does not appear VA has attempted to retrieve such records.

In addition, at the January 2011 VA psychiatric examination, the examiner diagnosed the Veteran with major depressive disorder and opioid dependence.  The examiner then opined her major depressive disorder was not likely attributable to her service-connected disability and that her symptoms appeared to be related to significant life events.  

In her August 2011 Notice of Disagreement, the Veteran argued her major depression got worse after she became addicted to her pain medication and had to stop taking it.  Accordingly, an addendum opinion is needed to address whether her major depressive disorder was aggravated beyond its natural progression by her service-connected disability, to include her alleged addiction and subsequent cessation of pain medication prescribed to treat her left shoulder disorder.

The Veteran seeks a disability evaluation in excess of 10 percent for her left shoulder disorder.  The January 2011 VA joints examination indicated that after repetitive testing for range of motion, there was evidence of increased pain, however, the actual degree of limited motion was not recorded.  Furthermore, the examination report did not address whether there was evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

For the foregoing reasons, the January 2011 VA examination is inadequate and the increased rating claim should be remanded, along with the inextricably intertwined claim of entitlement to TDIU.  See 38 C.F.R. § 4.16.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include private treatment records pertaining to a 2003 treatment for depression, and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Thereafter, refer the Veteran's claims file to the January 2011 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of her cervical spine disorder, right knee disorder, and acquired psychiatric disorder.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that her cervical spine disorder: 

(i)  Is caused by her service-connected left shoulder disorder. 

(ii)  Is chronically worsened (aggravated) by her service-connected left shoulder disorder. 

(iii)  Is otherwise related to her periods of active service.

Consider and comment on the significance, if any, of the December 1985 in-service complaint of left neck pain and October 2007 VA orthopedic consultation note suggesting a relationship between her neck pain and left shoulder disorder.

(b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that her right knee disorder is related to her periods of active service.

Consider and comment on the significance, if any, of the in-service complaint of right knee pain in November 1985 and the subsequent right knee injury in July 1993.

(c)  Diagnose all current psychiatric disorders.  For each diagnosis, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it: 

(i)  Is caused by her service-connected left shoulder disorder, to include her purported addiction and subsequent cessation of pain medication. 

(ii)  Is chronically worsened (aggravated) by her service-connected left shoulder disorder, to include her purported addiction and subsequent cessation of pain medication. 

(iii)  Is otherwise related to her periods of active service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.
If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of her left shoulder disorder.  The examiner must review the Veteran's claims file and electronic records and the examination report must indicate that such records were reviewed.  

The examination report should indicate the degree of limitation of motion after repetitive testing, as well as any evidence of functional loss due to pain, weakness, excess fatigability, or incoordination. 

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  Thereafter, readjudicate the issues on appeal, to include the claim for TDIU.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


